DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  there is a typo of  “shuck” on line 3.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa et al (US 6,229,116) in view of Grande et al (US 2011/0277803).
Shirakawa shows the structure claimed including a stage body (58) having a substrate placing surface, a thermocouple (S1-S5) provided on the side of the substrate placing surface of the stage body, but Shirakawa does not explicitly show the thermocouple having a temperature gauge having a first metal and a second metal as claimed. 

In view of Grande, it would have been obvious to one of ordinary skill in the art to adapt Shirakawa with the thermocouple shown by Grande as an alternative form of the thermocouple that is provided in the substrate placing side surface of the stage body to measure the heating temperature thereof.
With respect to claim 2, Grande further shows that the first and second metal film/prints are formed by spraying. It is also noted that the recitation of thermal spraying renders the claim 2 as a product by process claim wherein the determination of the patentability is based on the product itself but not the process by which the product is made. MPEP 2113.  
With respect to claim 3, Shirakawa further shows a temperature controller (110) wherein the temperature of the stage is controlled based on a signal from the thermocouple. 
With respect to claim 4, Shirakawa further shows a heater (93) for heating the stage body. 
With respect to claim 5, Shirakawa shows that the thermocouple is provided in a recess or hole (111-115) in the upper surface of the stage body. 
With respect to claim 18, Grande shows the first metal film/print that is made of chromel and the second metal film/print made of alumel. Also see para [0044].
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa in view of Grande as applied to claims 1-5 and 18 above, and further in view Kosakai et al (US 2012/0299253) and Hiramatsu et al (US 6,90,743). 

Kosakai shows it is known to provide a stage body having a plurality of protrusions (16)  for supporting a substrate thereon.  
Hiramatsu shows it is known to provide a stage body having a plurality of protrusions (17, 27) for supporting a substrate thereon, and Hiramatsu further shows a temperature sensor or thermocouple is also shown provided in a hole (24/84) between the protrusions.
In view of Kosakai and Hiramatsu, it would have been obvious to one of ordinary skill in the art to adapt Shirakawa, as modified by Grande, with the stage body having a plurality of protrusions for supporting a substrate thereon for uniform heat distribution of the substrate with the thermocouple provided between the protrusions as an alternative locations that would also predictably measure the heating temperatures thereof as known in the art. 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa in view of Grande as applied to claims 1-5 and 18 above, and further in view Shamouilian et al (US 2002/0036881). 
Shirakawa in view of Grande shows the structure claimed except for an electrostatic chuck formed on a base substrate. 
Shamouilian shows it is known to provide a stage body having an electrostatic chuck (55) formed over a base substrate (235/190) to electrostatically adsorb or hold the substrate, and Shamouilian further shows a thermocouple (285) having a lead wire, as a compensating lead wire, formed or provide in the electrostatic chuck as illustrated in Figure 1. 
In view of Shamouilian, it would have been obvious to one of ordinary skill in the art to adapt Shirakawa, as modified by Grande, with an electrostatic chuck included in the stage body to electrostatically adsorb a substrate for supporting the substrate on the state body that is well known in the art. 
With respect to claims 8 and 9, Shamouilian further shows that the electrostatic chuck is formed by thermal spraying (see para [0065]), and Grande shows a wire, as a compensating lead wire, connecting to the first metal and the second metal films which are printed by spraying as illustrated in Figure 1 (also, see para [0088]). It is noted that the recitation of thermal spraying renders the claims as a product by process claim wherein the determination of the patentability is based on the product itself but not the process by which the product is made. MPEP 2113.  
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa et al (US 6,229,116) in view of Shamouilian et al (US 2002/0036881) and Grande et al (US 2011/0277803).
Shirakawa shows the structure claimed including a stage body (58) having a substrate placing surface placed in a processing chamber (50), a thermocouple (S1-S5) configured to detect a temperature near the substrate placing surface in the stage body. But, Shirakawa does not show the stage body having a base substrate and an electrostatic chuck formed on the base substrate by thermally spraying a dielectric layer and an electrode layer, and the thermocouple having a temperature gauge having a first metal and a second metal as claimed. 
	Shamouilian shows it is known to provide a stage body having an electrostatic chuck (55) formed over a base substrate (190) wherein Shamouilian further shows the electrostatic chuck formed by a thermally sprayed dielectric layer (115) and an electrode layer (105) for electrostatically adsorbing or holding the substrate
Grande shows it is known to provide a thermocouple having a temperature gauge that is provided with a first metal print/film and a second metal print/film that are stacked or overlapped at a location where temperature is to be measured. Also see para [0086]. 
In view of Shamouilian and Grande, it would have been obvious to one of ordinary skill in the art to adapt Shirakawa with an electrostatic chuck having an dielectric layer and an electrode for electrostatically adsorbing or holding the substrate which is a known substrate supporting stage arrangement in the art wherein the thermocouple is provided with a first metal film and a second metal film stacked or overlapped on the side of the substrate placing surface as an alternative form of the thermocouple that is provided in the substrate placing side surface of the stage body to measure the heating temperature thereof.
With respect to the recitation regarding thermal spraying in claims 10-13, it is noted that the recitation of thermal spraying renders the claims as a product by process claim wherein the determination of the patentability is based on the product itself but not the process by which the product is made. MPEP 2113.  
With respect to claim 12, Shamouilian further shows the electrostatic chuck having a heater layer (235) wherein the substrate stage including a temperature control (275) controls the heater layer based on the detection signal of the thermocouple (285).
With respect to claim 13, Shamouilian further shows a thermocouple (285) having a lead wire, as a compensating lead wire, formed or provide in the electrostatic chuck as illustrated in Figure 1, and Grande shows a wire, as a compensating lead wire, connecting to the first metal and the second metal films are printed by spraying as illustrated in Figure 1 (also, see para [0088]).
With respect to claim 14, Grande further shows an overcoat cover the first and second printed thermoelectric elements (para [0041]), and it would have been obvious to adapt Shirakawa, as modified by Shamouilian, with an insulating film provided on the electrostatic chuck to cover and protect the temperature gauge as taught by Grande.
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa in view of Shamouilian and Grande as applied to claims 10-14 above, and further in view Kosakai et al (US 2012/0299253) and Hiramatsu et al (US 6,90,743).
Shirakawa in view of Shamouilian and Grande shows the structure claimed except for a plurality of protrusions.  
Kosakai shows it is known to provide a stage body having a plurality of protrusions (16) on a surface of an insulating film (11) that is formed on an electrostatic chuck for supporting a substrate thereon.  
Hiramatsu shows it is known to provide a stage body having a plurality of protrusions (17, 27) for supporting a substrate thereon. 
In view of Kosakai and Hiramatsu, it would have been obvious to one of ordinary skill in the art to adapt Shirakawa, as modified by Shamouilian and Grande, with the stage body having a plurality of protrusions formed on the electrostatic chuck including an insulating film that covers the temperature gauge for supporting a substrate that allows for uniform heat distribution of the substrate. 
With respect to claim 16, Hiramatsu shows the plurality of protrusions but not over an area where the temperature sensor is located, and it would have been obvious to adapt Shirakawa, as modified by Shamouilian and Grande, to provide the protrusions formed on a portion of a surface of the electrostatic chuck except for the temperature gauge so that the temperature gauge can predictably and effectively measure the heating temperature thereof as known in the art
With respect to claim 17, Grande further shows an overcoat, as an additional insulating film, that covers and protects the first and second printed thermoelectric elements (para [0041]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abbott (US 2003/0121906) shows a method of thermal spraying for depositing coatings of metals or ceramics. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761